Action by the infant plaintiff to' recover damages for personal injuries,, and companion action by his father for expenses and loss of services, as a consequence of an assault by one of defendant’s employees which,, allegedly, frightened the infant plaintiff off a moving tank car upon which he, had been trespassing., Defendant appeals, from a judgment, based upon a jury verdict, for $30,000, in favor of the infant, and for $6,000 in favor of his father, and from an order denying its motion to set aside the verdict and for a new trial. Judgment, insofar as it is in favor of the infant plaintiff, and order, unanimously affirmed, without costs. Judgment, insofar as it is in favor of the plaintiff father, and order, reversed on the law and the facts, and as to said- plaintiff the action is severed and a new trial granted, with costs to appellant to abide the event, unless within ten days from the entry of the order hereon said plaintiff stipulate to reduce the amount of the verdict in his. favor to the sum of $3,000; in which event the judgment, as so reduced, and the order, as to him, are also unanimously affirmed, without costs. The verdict in favor of" the plaintiff father is excessive. Except as to a single hospital bill for $350, there is a dearth of evidence as to expenses incurred by said plaintiff. Upon the present record, an award of $3,000 would be sufficient to compensate said plaintiff for all elements of damage. Lewis, P. J., Hagarty, Johnston, Aldrich and Holán, JJ., concur.